Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fan configured to discharge heat generated by the fixing unit to the outside” of claim 2, the “controller” function of “controls” of claim 2, the “cooling fan configured to cool the development unit” of claim 3, the “controller” function of “controls” of claim 3, the “heater configured to warm a surface of the image bearing member” of claim 4, the “controller” function of “controls” of claim 4, and “the humidity detection unit is in the development unit” of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 2, 3, and 4 introduce a component, and then attempt to describe the controls of that component by the controller.  However, with the phrasing of the control sections, each phrase appears as though the component is controlled only in the case of the humidity being detected as higher than the predetermined value when the power is shifted from off to on.  The “execute the mode” phrasing seems to be completely divorced from the controlling of the component, and it is unclear what the component control is in the condition where the humidity falls below the predetermined value afterward.  It is unclear how the various controls relate to one another and what exactly the metes and bounds of the component control are. The issues exposed above are so severe that they preclude a reasonable search over prior art as one skilled in the art cannot determine the metes and bounds of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hirobe (US Pub.2013/0230333) in view of Ikuta et al. (US Pub.2018/0270381).
Regarding claim 1, Hirobe (US Pub.2013/0230333) teaches an image forming apparatus (fig.1) to execute an image forming operation for forming an image, the image forming apparatus comprising: an image bearing member (fig.1&2, #28); a development unit (fig.1&2, #Y,M,C,K) including a development container (fig.2, #2) configured to contain a developer including toner and carrier (para.0029), a conveyance member configured to convey the developer contained in the development container (fig.2&3, #11 and #12), and a developer carrying member configured to carry the developer to convey the developer to a position at which an electrostatic latent image formed on the image bearing member is developed (fig.2, #3); a humidity detection unit configured to detect humidity near the development unit (fig.1&3, #51/#52/#53); a drive unit configured to drive each of the conveyance member and the developer carrying member (not shown but must be present for fig.2, #11, #12, and #3 to operate; also for the function of para.0058); and a controller configured to control the drive unit to execute a mode for driving each of the conveyance member and the developer carrying member without executing the image forming operation in a case where the humidity detected by the humidity detection unit when power of the image forming apparatus is shifted from off to on is at a predetermined value (para.0055-0059; fig.5).
Regarding claim 5, Hirobe (US Pub.2013/0230333) teaches an image forming apparatus wherein the humidity detection unit is in the development unit (fig.2&3, #52/#53).
Regarding claim 6, Hirobe (US Pub.2013/0230333) teaches an image forming apparatus wherein the humidity detection unit detects humidity of the developer contained in the development container as the humidity near the development unit (fig.1, #51; para.0041).
However, Hirobe (US Pub.2013/0230333) fails to teach the controls such that they do not to execute a mode for driving each of the conveyance member and the developer carrying member without executing the image forming operation in a case where the humidity detected by the humidity detection unit when power of the image forming apparatus is shifted from off to on is higher than a predetermined value, and to execute the mode in a case where the humidity detected by the humidity detection unit falls below the predetermined value afterward.
Regarding claim 1, Ikuta et al. (US Pub.2018/0270381) teach an image forming apparatus (fig.1) to execute an image forming operation for forming an image, the image forming apparatus comprising: an image bearing member (fig.1, #11); a development unit including a development container (fig.1, #13 &#17Y-K), a conveyance member configured to convey the developer contained in the development container (fig.1, stirring member in #17Y-K and conveyance #18Y-K), and a developer carrying member configured to carry the developer to convey the developer to a position at which an electrostatic latent image formed on the image bearing member is developed (fig.1, tube #8K working with #13); a humidity detection unit configured to detect humidity near the development unit (fig.1, #16); a drive unit configured to drive each of the conveyance member and the developer carrying member (fig.1, #19Y-K; para.0061); and a controller configured to control the drive unit (fig.2, #51/#50; para.0182, fig.13, fig.8, fig.13 process is inserted in position #S5 of fig.8) not to execute a mode for driving each of the conveyance member and the developer carrying member without executing the image forming operation in a case where the humidity detected by the humidity detection unit when power of the image forming apparatus is shifted from off to on (fig.8, #S1) is higher than a predetermined value (fig.13, #S62->YES->#S68), and to execute the mode in a case where the humidity detected by the humidity detection unit falls below the predetermined value afterward (fig.13, #S62->NO->#S65 or #S66: since a prohibition of printing cannot exist forever, this sequence must take place at some other time).
Ikuta et al. (US Pub.2018/0270381) also repeatedly talk about the substitution of humidity for temperature in the controls (para.0163,0251), but only discuss temperatures with respect to the second embodiment and are concerned with the point at which the toner melts.  
Regarding the claimed subject matter, Knight et al. (US 3,572,555) teach that toner is known to compact and act as a solid when subjected to repeated impact in a confined area and agglomerate in conditions of high temperature and humidity (col.1, ln.48-52).
As can be seen from these two references in combination, high humidity environment in the condition of highly impacting the toner in a closed space, such as rotating a conveyance mechanism, can lead to the same solid-state toner problem as a toner melt condition would have.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the controls of Hirobe (US Pub.2013/0230333) to further include a prohibition of stirring if over a certain humidity amount as in Ikuta et al. (US Pub.2018/0270381) as supported by Knight et al. (US 3,572,555) in order to avoid damage to the apparatus when a sever clumping condition is possible (Ikuta et al., para.0179).

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LKR/
11/18/2022

/Arlene Heredia/           Primary Examiner, Art Unit 2852